Title: From Benjamin Franklin to Jonathan Williams, Jr., 29 March 1776
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Nephew,
New York, March 29. 1776.
I have not written to you for some time, partly from the Difficulty of Corresponding, and partly because I understood from yours of September last that you purposed a Voyage to the West Indies, and I expected to hear of you from thence. Mr. Wm Temple who arrived lately in the Packet, tells me, that you are settled down in England for Life, and have no Thoughts of ever again visiting America. Are you married to that sweet Girl? Or are you satisfy’d with the Sweets of the Sugar House which he tells me you are engag’d in? Or are you turned Tory? When you have an Opportunity, if there is ever to be another, let me know that you are well and happy; which will be a great Pleasure to Your affectionate Uncle
B Franklin

[In the margin:] I write this upon New York Paper. Look thro’ it and you will see the Stamp.
I am here in my Way to Canada: Quite well and hearty. My best Respects to Mr. Alexander &c.

 
Addressed: To / Mr Jonathan Williams / at the New England / Coffeehouse near the ‘Change / London
Endorsed: Doctr. Franklin N York 29 Mar. 1776.